Exhibit 10.9
[Letterhead of Berkshire Hills Bancorp, Inc.]
December 12, 2008
Michael J. Oleksak
Executive Vice President of Commercial Banking
c/o Berkshire Hills Bancorp, Inc.
24 North Street
Pittsfield, Massachusetts 01201
Dear Michael,
Berkshire Hills Bancorp, Inc. (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period.” A “CPP Covered Period”
is any period during which (A) you are a senior executive officer and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.     (2)   Recovery of Bonus and Incentive Compensation. Any bonus and
incentive compensation paid to you during a CPP Covered Period is subject to
recovery or “clawback” by the Company if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria.     (3)   Compensation Program Amendments. Each of the
Company’s compensation, bonus, incentive and other benefit plans, arrangements
and agreements (including golden parachute, severance and employment agreements)
either currently or hereinafter in effect and including all amendments thereto
(collectively, “Benefit Plans”) with respect to you is hereby amended to the
extent necessary to give effect to provisions (1) and (2).

 

 



--------------------------------------------------------------------------------



 



Michael J. Oleksak
December 12, 2008
Page 2
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.


  (4)   Definitions and Interpretation. This letter shall be interpreted as
follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(b)(3) of EESA.     •   “Golden parachute payment”
is used with same meaning as in Section 111(b)(2)(C) of EESA.     •   “EESA”
means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.     •   The term “Company” includes
any entities treated as a single employer with the Company under 31 C.F.R. §
30.1(b) (as in effect on the Closing Date). You are also delivering a waiver
pursuant to the Participation Agreement, and, as between the Company and you,
the term “employer” in that waiver will be deemed to mean the Company as used in
this letter.     •   The term “CPP Covered Period” shall be limited by, and
interpreted in a manner consistent with, 31 C.F.R. § 30.11 (as in effect on the
Closing Date).     •   Provisions (1) and (2) of this letter are intended to,
and will be interpreted, administered and construed to, comply with Section 111
of EESA (and, to the maximum extent consistent with the preceding, to permit
operation of the Benefit Plans in accordance with their terms before giving
effect to this letter).

  (5)   Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of New York. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature.

 

 



--------------------------------------------------------------------------------



 



Michael J. Oleksak
December 12, 2008
Page 3
The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

            Yours sincerely,

BERKSHIRE HILLS BANCORP, INC.
      By:   /s/ Michael P. Daly         Name:   Michael P. Daly        Title:  
President and Chief Executive Officer   

          Intending to be legally bound, I agree with and accept the foregoing
terms on the date set forth below.    
 
       
/s/ Michael J. Oleksak
       
 
Michael J. Oleksak
       
Date: December 12, 2008
       

 

 